Citation Nr: 0404599	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  96-43 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for a major depressive disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Dr. J.A.J.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, in 
pertinent part, established service connection for a major 
depressive disorder and assigned a 10 percent rating 
effective from September 1, 1995.  In correspondence dated in 
December 1995 the veteran expressed disagreement with the 
assigned compensation level.  He perfected his appeal as to 
this matter in September 1996.

In an August 1997 rating decision the RO granted an increased 
50 percent rating effective from September 1, 1995.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claim for a higher rating when placed in 
appellate status by disagreement with the original or initial 
rating award (service connection having been allowed, but not 
yet ultimately resolved), remains an "original claim" and 
is not a new claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  As the 
issue on appeal arose from the initial December 1995 rating 
decision, the Board finds entitlement to increased or 
"staged" ratings must be considered from the date service 
connection was established on September 1, 1995.

The Board notes the appellate issue of entitlement to special 
monthly compensation based upon need for aid and attendance 
was granted in a September 2003 rating decision.  The veteran 
was appropriately notified that the decision satisfied his 
appeal as to this matter.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  The veteran's service-connected major depressive disorder 
has resulted in a demonstrable inability to obtain or retain 
employment.


CONCLUSION OF LAW

A 100 percent rating for a major depressive disorder 
effective from September 1, 1995, is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9434 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  

The Board also notes that the veteran was notified of the 
provisions of the VCAA and how it applied to his claim by 
correspondence dated in October 2001 and May 2003.  Although 
he was notified of the VCAA and the provisions applicable to 
his increased rating claim subsequent to the December 1995 
and August 1997 rating decisions, in light of the favorable 
decision below, the Board finds he was not prejudiced by any 
VCAA notice timing deficiency.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

In addition, the claim was, in essence, re-adjudicated on de 
novo review in a September 2002 supplemental statement of the 
case.  The veteran also waived additional RO consideration of 
his claim by correspondence dated in September 2003.  As he 
has been kept apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure, there is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claim have been requested or obtained.  He underwent VA 
examinations sufficient for adequate determinations in 
September 1995, March 1996, February 1997, October 1999, and 
May 2003.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

Separate compensable evaluations or "staged" ratings may be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal.  See Fenderson, 12 Vet. App. 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

In this case, it is significant to note that the veteran 
filed his service connection claim prior to revisions to the 
schedular criteria for evaluations of psychiatric 
disabilities on November 7, 1996.  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Here, the Board 
finds the regulations effective prior to November 1996 are 
most favorable to veteran.

The Ratings Schedule, prior to November 1996, provided a 
50 percent disability rating for mental disorders when there 
was evidence of "considerable" impairment of social and 
industrial adaptability, a 70 percent rating for "severe" 
impairment of social and industrial adaptability, and a 100 
percent rating where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community or when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior or 
when there was a demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders (effective before November 
1996).  

The Court had held that the criteria for a 100 percent 
evaluation under 38 C.F.R. § 4.132 were each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

The evidence shows service connection has been established 
for leiomyosarcoma of the small intestine post resection and 
chemotherapy with terminal small bowel leiomyosarcoma, 
intestinovesical fistula, urinary tract infection, and 
malignant colon neoplasm (100 percent from May 9, 1994), 
lymphadenopathies at the aortic bifurcation (100 percent from 
March 28, 2001), and a respiratory disorder with a right 
lower lobe nodule (100 percent from March 28, 2001).  

In an October 1994 statement the veteran's private 
psychiatrist, Dr. J.A.J., noted that subsequent to his May 
1994 surgery for leiomyosarcoma of the small bowel the 
veteran had been markedly depressed with crying spells, 
insomnia, feelings of hopelessness, irritability, body aches, 
and a preoccupation with feelings of death.  It was noted his 
prognosis was very severe.

VA psychiatric examination in September 1995 included a 
diagnosis of major depression and a GAF score of 50.  The 
examiner noted the veteran appeared quite depressed and 
angry.  He spoke very little and his responses were angry, 
but coherent and relevant.  Strong feelings of anger and 
hostility against VA, authority, and other people were 
observed.  There was no evidence of delusion or suicidal 
rumination, but there was a lack of goal and he was quite 
pessimistic.  He was oriented to 3 spheres, but very 
dependent on his spouse.  He seemed to tolerate little and 
his concentration was diminished.  His memory and judgment 
were preserved and retention was fair.  No opinion as to 
ability to obtain or retain employment was provided, but it 
was noted the veteran had been employed as a salesman prior 
to 1994.  Similar findings were reported in VA psychiatric 
examination reports dated in March 1996, February 1997, 
October 1999, and May 2003.  These reports were also provided 
without opinion as to ability to obtain or retain employment.  
The May 2003 examiner, however, described the veteran's major 
depressive disorder as recurrent and severe.

In a September 1995 private medical statement Dr. J.A.J. 
noted that secondary to his physical condition the veteran 
had developed major depression with psychotic features.  It 
was noted that he had no social or industrial adaptability 
and that his overall prognosis was very severe.  In personal 
hearing testimony in September 1996 Dr. J.A.J. stated the 
veteran was totally disabled and described symptoms he had 
experienced including memory loss and increasing detachment 
from reality.  Similar opinions were provided in statements 
dated in July 1995, February 1996, April 1996, November 2000, 
January 2002, and May 2003.

Based upon the evidence of record, the Board finds the 
private medical opinions of Dr. J.A.J. are persuasive that 
the veteran's service-connected major depressive disorder has 
resulted in a demonstrable inability to obtain or retain 
employment.  These opinions are also consistent with the GAF 
scores of 50 provided by VA examiners which, as noted above, 
reflect serious symptoms or serious impairment in social and 
occupational functioning, to include the inability to keep a 
job.  Therefore, the Board finds an increased 100 percent 
disability rating is warranted effective from the date 
service connection was established on September 1, 1995.


ORDER

Entitlement to a 100 percent disability rating for a major 
depressive disorder effective from September 1, 1995, is 
granted, subject to the regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



